Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to because the letterings are either unreadable or not legible or poor for figures 2-5, 9, 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAO et al. (US 2015/0257051 A1), hereinafter RAO.
Regarding claim 1, RAO discloses a wireless system comprising; 
a 5G/4G/3G/2G cloud-native Open Radio Access Network (RAN) architecture open and standardized across multiple domains (the systems and methods disclosed herein may also integrate with other non-LTE network systems, including 3G, 4G, 5G, Wi-Fi, and other systems, in some embodiments, see ¶ 0018); 
wherein the multiple domains include at least one of RAN, edge, core, orchestration and analytics (see ¶ 0019, 0020, 0021); 
wherein the system includes an EPC virtual stack (EPC module 221, see figure 2); 
a Radio Virtualization stack (RAN Module 231, see figure 2); and 
an Open RAN orchestrator in communication with the EPC virtual stack and the Radio Virtualization stack, wherein the Open Ran orchestrator provides communication between any haul in communication with the EPC virtual stack and any core in communication with the Radio Virtualization stack (SON module 221 in communication with RAN module 231 and EPC module 221, see figure 2).
Regarding claim 2, RAO discloses wherein any access is in communication with any haul (the virtualization server serves as a gateway between the internal RAN-side network and the external core network-side network. The virtualization server may route or pass traffic from one network to the other network. In the process of doing so, the virtualization server may perform address translation, in some embodiments, or may serve as an endpoint and proxy for X2 connections, see ¶ 0024).  
Regarding claim 3, RAO discloses wherein any core is in communication with any service (Virtualization server 201 provides services to, and is coupled to, eNodeB 1 202 and eNodeB 2 203, on a RAN side of a network (i.e., inside of the gateway). Virtualization server 201 provides services to, and is coupled to, MME 204, macro eNodeB 205, and macro eNodeB 206, on a core network side of the network (outside of the gateway). Virtualization server 201 corresponds to LAC 110, in some embodiments, see ¶ 0064). 
Regarding claim 4, RAO discloses wherein any access is in communication with any service (the virtualization server may route or pass traffic from one network to the other network. In the process of doing so, the virtualization server may perform address translation, in some embodiments, or may serve as an endpoint and proxy for X2 connections. The virtualization server may identify which eNodeB on the RAN side of the network may receive a given X2 connection or packet, using various means, such as packet inspection and envelope inspection, and especially by inspecting the envelope of a given packet for an identifier derived from an E-UTRAN cell global identifier (ECGI) of the target eNodeB, see ¶ 0024). 
Regarding claim 5, RAO discloses wherein 3GPP standard interfaces are used to communicate to nearby 2G, 3G, 4G, or 5G macros or Wi-Fi Aps (the systems and methods disclosed herein may also integrate with other non-LTE network systems, including 3G, 4G, 5G, Wi-Fi, and other systems, in some embodiments, see ¶ 0018).
Regarding claim 6, RAO discloses wherein standard X2 interfaces are used to communicate with nearby 4G macros; as a virtual RNC, uses Iu-CS and Iu-PS interfaces to communicate with MSC and 3G packet core; and SWu interface to talk to Wi-Fi UEs (virtualization server 201 may include one or more network interfaces; these network interfaces may include Ethernet (10/100/1000/10000 Mbit) interfaces, Wi-Fi (802.11a/b/g/n/ac/af/ad) interfaces, 3G or 4G interfaces, virtual interfaces, or other interfaces. In some embodiments, one network interface may be directed towards the core network and located at, or coupled to, EPC module 221; this interface would communicate using the S1 protocol to MME 204 and using the X2 protocol to macro cells 205, 206, see ¶ 0067).
Regarding claim 8, RAO discloses a method of providing a cloud-native openRAN architecture, comprising: 
providing an EPC virtual stack (EPC module 221, see figure 2); providing a Radio Virtualization stack (RAN module 231, see figure 2); and 
providing an Open RAN orchestrator in communication with the EPC virtual stack and the Radio Virtualization stack, wherein the Open Ran orchestrator provides communication between any haul in communication with the EPC virtual stack and any core in communication with the Radio Virtualization stack (SON module 221 in communication with RAN module 231 and EPC module 221, see figure 2).
Regarding claim 9, RAO discloses wherein any access is in communication with any haul (the virtualization server serves as a gateway between the internal RAN-side network and the external core network-side network. The virtualization server may route or pass traffic from one network to the other network. In the process of doing so, the virtualization server may perform address translation, in some embodiments, or may serve as an endpoint and proxy for X2 connections, see ¶ 0024).  
Regarding claim 10, RAO discloses wherein any core is in communication with any service (Virtualization server 201 provides services to, and is coupled to, eNodeB 1 202 and eNodeB 2 203, on a RAN side of a network (i.e., inside of the gateway). Virtualization server 201 provides services to, and is coupled to, MME 204, macro eNodeB 205, and macro eNodeB 206, on a core network side of the network (outside of the gateway). Virtualization server 201 corresponds to LAC 110, in some embodiments, see ¶ 0064). 
Regarding claim 11, RAO discloses wherein any access is in communication with any service (the virtualization server may route or pass traffic from one network to the other network. In the process of doing so, the virtualization server may perform address translation, in some embodiments, or may serve as an endpoint and proxy for X2 connections. The virtualization server may identify which eNodeB on the RAN side of the network may receive a given X2 connection or packet, using various means, such as packet inspection and envelope inspection, and especially by inspecting the envelope of a given packet for an identifier derived from an E-UTRAN cell global identifier (ECGI) of the target eNodeB, see ¶ 0024).
Regarding claim 12, RAO discloses using 3GPP standard interfaces to communicate to nearby 2G, 3G, 4G, or 5G macros or Wi-Fi Aps (the systems and methods disclosed herein may also integrate with other non-LTE network systems, including 3G, 4G, 5G, Wi-Fi, and other systems, in some embodiments, see ¶ 0018).
Regarding claim 13, RAO discloses wherein standard X2 interfaces are used to communicate with nearby 4G macros; as a virtual RNC, uses Iu-CS and Iu-PS interfaces to communicate with MSC and 3G packet core; and SWu interface to talk to Wi-Fi UEs (virtualization server 201 may include one or more network interfaces; these network interfaces may include Ethernet (10/100/1000/10000 Mbit) interfaces, Wi-Fi (802.11a/b/g/n/ac/af/ad) interfaces, 3G or 4G interfaces, virtual interfaces, or other interfaces. In some embodiments, one network interface may be directed towards the core network and located at, or coupled to, EPC module 221; this interface would communicate using the S1 protocol to MME 204 and using the X2 protocol to macro cells 205, 206, see ¶ 0067).
Regarding claim 15, RAO discloses a non-transitory computer-readable medium containing instructions for providing a cloud-native openRAN architecture, which, when executed, cause a system to perform steps comprising: 
providing an EPC virtual stack (EPC module 221, see figure 2); providing a Radio Virtualization stack (RAN module 231, see figure 2); and 
providing an Open RAN orchestrator in communication with the EPC virtual stack and the Radio Virtualization stack, wherein the Open Ran orchestrator provides communication between any haul in communication with the EPC virtual stack and any core in communication with the Radio Virtualization stack (SON module 221 in communication with RAN module 231 and EPC module 221, see figure 2).
Regarding claim 16, RAO discloses wherein any access is in communication with any haul (the virtualization server serves as a gateway between the internal RAN-side network and the external core network-side network. The virtualization server may route or pass traffic from one network to the other network. In the process of doing so, the virtualization server may perform address translation, in some embodiments, or may serve as an endpoint and proxy for X2 connections, see ¶ 0024).  
Regarding claim 17, RAO discloses wherein any core is in communication with any service (Virtualization server 201 provides services to, and is coupled to, eNodeB 1 202 and eNodeB 2 203, on a RAN side of a network (i.e., inside of the gateway). Virtualization server 201 provides services to, and is coupled to, MME 204, macro eNodeB 205, and macro eNodeB 206, on a core network side of the network (outside of the gateway). Virtualization server 201 corresponds to LAC 110, in some embodiments, see ¶ 0064). 
Regarding claim 18, RAO discloses wherein any access is in communication with any service (the virtualization server may route or pass traffic from one network to the other network. In the process of doing so, the virtualization server may perform address translation, in some embodiments, or may serve as an endpoint and proxy for X2 connections. The virtualization server may identify which eNodeB on the RAN side of the network may receive a given X2 connection or packet, using various means, such as packet inspection and envelope inspection, and especially by inspecting the envelope of a given packet for an identifier derived from an E-UTRAN cell global identifier (ECGI) of the target eNodeB, see ¶ 0024). providing any access in communication with any haul.
Regarding claim 19, RAO discloses wherein standard X2 interfaces are used to communicate with nearby 4G macros; as a virtual RNC, uses Iu-CS and Iu-PS interfaces to communicate with MSC and 3G packet core; and SWu interface to talk to Wi-Fi UEs (virtualization server 201 may include one or more network interfaces; these network interfaces may include Ethernet (10/100/1000/10000 Mbit) interfaces, Wi-Fi (802.11a/b/g/n/ac/af/ad) interfaces, 3G or 4G interfaces, virtual interfaces, or other interfaces. In some embodiments, one network interface may be directed towards the core network and located at, or coupled to, EPC module 221; this interface would communicate using the S1 protocol to MME 204 and using the X2 protocol to macro cells 205, 206, see ¶ 0067).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAO in view of VRZIC et al. (US 2019/0007899 A1), hereinafter VRZIC.
Regarding clams 7, 14, and 20, RAO fails to disclose that supporting slicing between a RAN and a core network.
In the same field of endeavor, VRZIC teaches that network slicing provides a technique for separating different type of network traffic which can be used in reconfigurable network architectures such as network employing network function virtualization, where the network slicing is applies between RAN and core network, see ¶ 0040. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate VRZIC’ teaching in the network taught by RAO for network slicing allowing an underlying resource pool to be segmented into private networks which are isolated from each other in terms of traffic and resource usage. The underlying resources, including connectivity resources and processing and storage resources, can be partitioned amongst a number of different networks. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412